Exhibit 10(d)



﻿

﻿

UNION PACIFIC CORPORATION
2013 STOCK INCENTIVE PLAN









Effective as of May 16, 2013
(as amended effective as of January 1, 2020) 



﻿



 

--------------------------------------------------------------------------------

 

 

UNION PACIFIC CORPORATION
2013 STOCK INCENTIVE PLAN

1.Purpose

The purpose of the Union Pacific Corporation 2013 Stock Incentive Plan (the
“Plan”) is to promote and closely align the interests of employees of Union
Pacific Corporation (the “Company”) and its shareholders by providing
stock-based compensation and other performance-based compensation. The Plan is
intended to strengthen the Company’s ability to drive performance which enhances
long term shareholder value; to increase employee stock ownership; and to
strengthen the Company’s ability to attract and retain an outstanding employee
and executive team.

The Plan supersedes the Company’s 2004 Stock Incentive Plan and 2001 Stock
Incentive Plan with respect to future awards, and provides for the grant of
Options, Stock Appreciation Rights, Stock Units and Retention Shares, any of
which may be performance-based, and for Incentive Bonuses, which may be paid in
cash or stock or a combination thereof, as determined by the Committee.

2.Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a)“Affiliate” means any entity in which the Company has a substantial direct or
indirect equity interest, as determined by the Committee from time to time.

(b)“Act” means the Securities Exchange Act of 1934, as amended, or any successor
thereto.

(c)“Award” means an Option, Stock Appreciation Right, Stock Unit, Retention
Share or Incentive Bonus granted to a Participant pursuant to the provisions of
the Plan, any of which may be subject to performance conditions in accordance
with Section 12 of the Plan.

(d)“Award Agreement” means a written or electronic agreement or other instrument
as may be approved from time to time by the Committee and designated as such
implementing the grant of each Award. An Award Agreement may be in the form of
an agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or certificates, notices or similar
instruments as approved by the Committee and designated as such.

(e)“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Act.

(f)“Board” means the board of directors of the Company.

(g)“Change in Control” means the occurrence of any one of the following:

(1)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person or any securities acquired directly from the Company or its
Affiliates)





1

 

--------------------------------------------------------------------------------

 

 



representing 20% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) or (B) of paragraph 3
below; or

(2)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Approval Date (as
defined below), constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or 

(3)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (A)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or consolidation
or (B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person or any securities acquired
directly from the Company or its Affiliates) representing 20% or more of the
combined voting power of the Company’s then outstanding securities; or

(4)the implementation of a plan of complete liquidation or dissolution of the
Company or there is consummated an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, more than 50% of the combined voting power of the voting
securities of which is owned by shareholders of the Company in substantially the
same proportions as their ownership of the Company immediately prior to such
sale.

(h)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rulings and regulations issues thereunder.

(i)“Committee” means the Compensation and Benefits Committee of the Board (or
any successor committee), or such other committee as designated by the Board to
administer the Plan under Section 6.

(j)“Common Stock” means the common stock of the Company, par value $2.50 a
share, or such other class or kind of shares or other securities as may be
applicable under Section 15.





2

 

--------------------------------------------------------------------------------

 

 



(k)“Company” means Union Pacific Corporation, a Utah corporation, and except as
utilized in the definition of Change in Control, any successor corporation.

(l)“Dividend Equivalents” mean an amount payable in cash or Common Stock, as
determined by the Committee, with respect to a Stock Unit Award equal to what
would have been received if the shares underlying the Award had been owned by
the Participant.

(m)“Effective Date” means the date on which the Plan takes effect, as defined
pursuant to Section 4 of the Plan.

(n)“Eligible Person” means an employee of the Company or a Subsidiary, including
an officer or director who is such an employee.  Notwithstanding the foregoing,
a person who would otherwise be an Eligible Person shall not be an Eligible
Person in any jurisdiction where such person’s participation in the Plan would
be unlawful.  Non-employee directors shall not be considered Eligible Persons
under the Plan.

(o)“Fair Market Value” means as of any date, the value of the Common Stock
determined as follows: (i) if the Common Stock is listed on any established
stock exchange, system or market, its Fair Market Value shall be the closing
price for the Common Stock as quoted on such exchange, system or market as
reported in the Wall Street Journal or such other source as the Committee deems
reliable; and (ii) in the absence of an established market for the Common Stock,
the Fair Market Value thereof shall be determined in good faith by the Committee
by the reasonable application of a reasonable valuation method, taking into
account factors consistent with Treas. Reg. § 409A-1(b)(5)(iv)(B) as the
Committee deems appropriate.

(p)“Incentive Bonus” means a bonus opportunity awarded under Section 11 pursuant
to which a Participant may become entitled to receive an amount based on
satisfaction of such performance criteria established for a performance period
of not less than one year as are specified in the Award Agreement.

(q)“Incentive Stock Option” means a stock option that is designated as
potentially eligible to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

(r)“Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

(s)“Option” means a right to purchase a number of shares of Common Stock at such
exercise price, at such times and on such other terms and conditions as are
specified in or determined pursuant to an Award Agreement. Options granted
pursuant to Section 8 of the Plan may be Incentive Stock Options or Nonqualified
Stock Options.

(t)“Participant” means any individual described in Section 3 to whom Awards have
been granted from time to time by the Committee and any authorized transferee of
such individual.





3

 

--------------------------------------------------------------------------------

 

 



(u)“Person” shall have the meaning given in Section 3(a)(9) of the Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Affiliates, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(v)“Plan” means the Union Pacific Corporation 2013 Stock Incentive Plan as set
forth herein and as amended from time to time.

(w)“Prior Plans” means the Company’s 2004 Stock Incentive Plan and 2001 Stock
Incentive Plan.

(x)“Qualifying Performance Criteria” has the meaning set forth in Section 12(b).

(y)“Retention Share” means an Award or issuance of Common Stock the grant,
issuance, retention, vesting and/or transferability of which is subject during
specified periods of time to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate.

(z)“Stock Unit” means an Award denominated in units of Common Stock under which
the issuance of shares of Common Stock (or cash payment in lieu thereof) is
subject to such conditions (including continued employment or performance
conditions) and terms as the Committee deems appropriate.

(aa)“Separation from Service” or “Separates from Service” means the termination
of Participant’s employment with the Company and all Subsidiaries that
constitutes a “separation from service” within the meaning of Section 409A of
the Code.

(bb)“Stock Appreciation Right” means a right granted pursuant to Section 9 of
the Plan that entitles the Participant to receive, in cash or Common Stock or a
combination thereof, as determined by the Committee, value equal to the excess
of (i) the market price of a specified number of shares of Common Stock at the
time of exercise over (ii) the exercise price of the right, as established by
the Committee on the date of grant.

(cc)“Subsidiary” means any business association (including a corporation or a
partnership, other than the Company) in an unbroken chain of such associations
beginning with the Company if each of the associations other than the last
association in the unbroken chain owns equity interests (including stock or
partnership interests) possessing 50% or more of the total combined voting power
of all classes of equity interests in one of the other associations in such
chain.

(dd)“Substitute Awards” means Awards granted or Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.





4

 

--------------------------------------------------------------------------------

 

 



3.Eligibility

Any Eligible Person is eligible to receive an Award.

4.Effective Date and Termination of Plan

This Plan was adopted by the Board as of March 21, 2013 (the “Approval Date”),
and it will become effective when it is approved by the Company’s shareholders
(the “Effective Date”). All Awards granted under this Plan are subject to, and
may not be exercised before, the approval of this Plan by the shareholders prior
to the first anniversary date of the Approval Date; provided that if such
approval by the shareholders of the Company is not forthcoming, all Awards
previously granted under this Plan shall be void. The Plan shall remain
available for the grant of Awards until the tenth (10th) anniversary of the
Approval Date. Notwithstanding the foregoing, the Plan may be terminated at such
earlier time as the Board may determine. Termination of the Plan will not affect
the rights and obligations of the Participants and the Company arising under
Awards theretofore granted.

5.Shares Subject to the Plan and to Awards

(a)Aggregate Limits.  The aggregate number of shares of Common Stock issuable
under the Plan shall not exceed 39,000,000, reduced by any shares of Common
Stock subject to awards made under the Prior Plans after February 28, 2013.  Any
shares of Common Stock issued under Options or Stock Appreciation Rights shall
be counted against the number of shares issuable under the Plan on a one-for-one
basis and any shares of Common Stock issued pursuant to Awards other than
Options or Stock Appreciation Rights shall be counted against this limit as 2.0
shares of Common Stock for every one (1) share of Common Stock subject to such
Award. Shares of Common Stock subject to outstanding awards under the Prior
Plans as of February 28, 2013 (such awards the “Prior Plan Awards”) that, after
February 28, 2013, are canceled, expired, forfeited or otherwise not issued
under a Prior Plan Award (including as a result of being withheld to pay
withholding taxes in connection with any such awards (other than options or
stock appreciation rights)) or settled in cash shall be added to the number of
shares of Common Stock issuable under the Plan as one (1) share of Common Stock
if such shares were subject to options or stock appreciation rights granted
under the Prior Plans, and as 2.0 shares of Common Stock if such shares were
subject to awards other than options or stock appreciation rights granted under
the Prior Plans. The aggregate number of shares of Common Stock available for
grant under this Plan and the number of shares of Common Stock subject to Awards
outstanding at the time of any event described in Section 15 shall be subject to
adjustment as provided in Section 15. The shares of Common Stock issued pursuant
to Awards granted under this Plan may be shares that are authorized and unissued
or shares that were reacquired by the Company, including shares purchased in the
open market.

(b)Issuance of Shares. For purposes of Section 5(a), the aggregate number of
shares of Common Stock issued under this Plan at any time shall equal only the
number of shares of Common Stock actually issued upon exercise or settlement of
an Award, and shares of Common Stock subject to Awards that have been canceled,
expired, forfeited or otherwise not issued under an Award and shares of Common
Stock subject to Awards





5

 

--------------------------------------------------------------------------------

 

 



settled in cash shall not count as shares of Common Stock issued under this
Plan. Notwithstanding the foregoing, the following shares of Common Stock will
not be added back (or with respect to Prior Plan Awards, will not be added) to
the aggregate number of shares of Common Stock available for issuance:
(i) shares of Common Stock that were subject to a stock-settled Stock
Appreciation Right (or a stock appreciation right granted under a Prior Plan)
and were not issued upon the net settlement or net exercise of such Stock
Appreciation Right (or stock appreciation right granted under a Prior Plan),
(ii) shares of Common Stock delivered to or withheld by the Company to pay the
exercise price of an Option (or an option granted under a Prior Plan),
(iii) Shares of Common Stock delivered to or withheld by the Company to pay the
withholding taxes related an Option or Stock Appreciation Right (or an option or
stock appreciation right granted under a Prior Plan), or (iv) Shares of Common
Stock repurchased on the open market with cash proceeds from exercise of an
Option (or option granted under a Prior Plan). Any shares of Common Stock that
again become available for grant pursuant to this Section 5 shall be added back
as one (1) share of Common Stock if such shares were subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under a Prior Plan, and as 2.0 shares of Common Stock if such
shares were subject to Awards other than Options or Stock Appreciation Rights
granted under the Plan or subject to awards other than options or stock
appreciation rights granted under the Prior Plans. In addition, any shares
issued by the Company through the assumption or substitution of outstanding
grants from an acquired company shall not reduce the shares available for grants
under the Plan.

(c)Tax Code Limits. The aggregate number of shares of Common Stock that may be
issued pursuant to the exercise of Incentive Stock Options granted under this
Plan shall not exceed 39,000,000, which number shall be calculated and adjusted
pursuant to Section 15 only to the extent that such calculation or adjustment
will not affect the status of any option intended to qualify as an Incentive
Stock Option under Section 422 of the Code. The aggregate number of shares of
Common Stock subject to Awards granted under this Plan during any calendar year
to any one Participant shall not exceed 2,000,000 (the “Annual Share Limit”),
which number shall be calculated and adjusted pursuant to Section 15 only to the
extent that such calculation or adjustment will not affect the status of any
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code but which number shall not count any tandem SARs (as
defined in Section 9). The maximum cash amount payable pursuant to that portion
of an Incentive Bonus granted in any calendar year to any Participant under this
Plan that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall not exceed $15,000,000 (the
“Annual Cash Limit”).  In addition, if, in any calendar year, all or a portion
of the Annual Share Limit or Annual Cash Limit is not awarded to a Participant,
the unused portion of the Annual Share Limit and/or Annual Cash Limit for such
Participant shall also be available for grant to that Participant in subsequent
years.

(d)Substitute Awards. Substitute Awards shall not reduce the shares of Common
Stock authorized for issuance under the Plan or authorized for grant to a
Participant in any calendar year. Additionally, in the event that a company
acquired by the Company or any Subsidiary, or with which the Company or any
Subsidiary combines, has shares available under a pre-existing plan approved by
shareholders and not adopted in





6

 

--------------------------------------------------------------------------------

 

 



contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares of Common Stock authorized for issuance under the Plan; provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were
employees of such acquired or combined company before such acquisition or
combination.

6.Administration of the Plan

(a)Administrator of the Plan. The Plan shall be administered by the Committee.
The Board shall fill vacancies on, and from time to time may remove or add
members to, the Committee. The Committee shall act pursuant to a majority vote
or unanimous written consent. Any power of the Committee may also be exercised
by the Board, except to the extent that the grant or exercise of such authority
would cause any Award or transaction to become subject to (or lose an exemption
under) the short-swing profit recovery provisions of Section 16 of the
Securities Exchange Act of 1934 or cause an Award intended to qualify as
performance-based compensation under Section 162(m) of the Code not to qualify
for such treatment. To the extent that any permitted action taken by the Board
conflicts with action taken by the Committee, the Board action shall control. To
the maximum extent permissible under applicable law, the Committee (or any
successor) may by resolution delegate any or all of its authority to one or more
subcommittees composed of one or more directors and/or officers, and any such
subcommittee shall be treated as the Committee for all purposes under this Plan.
Notwithstanding the foregoing, if the Board or the Committee (or any successor)
delegates to a subcommittee comprised of one or more officers of the Company
(who are not also directors) the authority to grant Awards, the resolution so
authorizing such subcommittee shall specify the total number of shares of Common
Stock such subcommittee may award pursuant to such delegated authority, and no
such subcommittee shall designate any officer serving thereon or any executive
officer of the Company as a recipient of any Awards granted under such delegated
authority. The Committee hereby delegates to and designates the senior human
resources officer of the Company (or such other officer with similar authority),
and to his or her delegates or designees, the authority to assist the Committee
in the day-to-day administration of the Plan and of Awards granted under the
Plan, including without limitation those powers set forth in Section 6(b)(4)
through (9) and to execute agreements evidencing Awards made under this Plan or
other documents entered into under this Plan on behalf of the Committee or the
Company. The Committee may further designate and delegate to one or more
additional officers or employees of the Company or any Subsidiary, and/or one or
more agents, authority to assist the Committee in any or all aspects of the
day-to-day administration of the Plan and/or of Awards granted under the Plan.

(b)Powers of Committee. Subject to the express provisions of this Plan, the
Committee shall be authorized and empowered to do all things that it determines
to be





7

 

--------------------------------------------------------------------------------

 

 

necessary or appropriate in connection with the administration of this Plan,
including, without limitation:

(1)to prescribe, amend and rescind rules and regulations relating to this Plan
and to define terms not otherwise defined herein;

(2)to determine which persons are Eligible Persons, to which of such Eligible
Persons, if any, Awards shall be granted hereunder and the timing of any such
Awards;

(3)to prescribe and amend the terms of the Award Agreements, to grant Awards and
determine the terms and conditions thereof;

(4)to establish and verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, retention, vesting,
exercisability or settlement of any Award;

(5)to prescribe and amend the terms of or form of any document or notice
required to be delivered to the Company by Participants under this Plan;

(6)to determine the extent to which adjustments are required pursuant to
Section 15;

(7)to interpret and construe this Plan, any rules and regulations under this
Plan and the terms and conditions of any Award granted hereunder, and to make
exceptions to any such provisions if the Committee, in good faith, determines
that it is appropriate to do so;  

(8)to approve corrections in the documentation or administration of any Award;
and

(9)to make all other determinations deemed necessary or advisable for the
administration of this Plan.

Notwithstanding anything in this Plan to the contrary, with respect to any Award
that is “deferred compensation” under Section 409A of the Code, the Committee
shall exercise its discretion in a manner that causes such Awards to be
compliant with or exempt from the requirements of such Code section.  Without
limiting the foregoing, unless expressly agreed to in writing by the Participant
holding such Award, the Committee shall not take any action with respect to any
Award which constitutes (i) a modification of a stock right within the meaning
of Treas. Reg. Section 1.409A-1(b)(5)(v)(B) so as to constitute the grant of a
new stock right, (ii) an extension of a stock right, including the addition of a
feature for the deferral of compensation within the meaning of Treas. Reg.
Section 1.409A-1(b)(5)(v)(C), or (iii) an impermissible acceleration of a
payment date or a subsequent deferral of a stock right subject to Section 409A
of the Code within the meaning of Treas. Reg. Section 1.409A-1(b)(5)(v)(E).

The Committee may, in its sole and absolute discretion, without amendment to the
Plan but subject to the limitations otherwise set forth in Section 19, waive or
amend the operation of Plan provisions respecting exercise after termination of
employment or service to the Company or an Affiliate.  The Committee or any
member thereof may, in





8

 

--------------------------------------------------------------------------------

 

 



its sole and absolute discretion and, except as otherwise provided in Section
19, waive, settle or adjust any of the terms of any Award so as to avoid
unanticipated consequences or address unanticipated events (including any
temporary closure of an applicable stock exchange, disruption of communications
or natural catastrophe).

(c)Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations
under the Plan and the terms and conditions of or operation of any Award granted
hereunder, shall be final and binding on all Participants, beneficiaries, heirs,
assigns or other persons holding or claiming rights under the Plan or any Award.
The Committee shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select. Members of the Board and members of the Committee
acting under the Plan shall be fully protected in relying in good faith upon the
advice of counsel and shall incur no liability except for gross negligence or
willful misconduct in the performance of their duties.

(d)Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Committee so directs, be
implemented by the Company issuing any subject shares of Common Stock to the
Subsidiary, for such lawful consideration as the Committee may determine, upon
the condition or understanding that the Subsidiary will transfer the shares of
Common Stock to the Participant in accordance with the terms of the Award
specified by the Committee pursuant to the provisions of the Plan.
Notwithstanding any other provision hereof, such Award may be issued by and in
the name of the Subsidiary and shall be deemed granted on such date as the
Committee shall determine.

7.Plan Awards

(a)Terms Set Forth in Award Agreement. Awards may be granted at any time and
from time to time prior to the termination of the Plan to Eligible Persons as
determined by the Committee. The terms and conditions of each Award shall be set
forth in an Award Agreement in a form approved by the Committee for such Award,
which Award Agreement may contain such terms and conditions as specified from
time to time by the Committee, provided such terms and conditions do not
conflict with the Plan. The Award Agreement for any Award (other than Retention
Share awards) shall include the time or times at or within which and the
consideration, if any, for which any shares of Common Stock may be acquired from
the Company. The terms of Awards may vary among Participants, and the Plan does
not impose upon the Committee any requirement to make Awards subject to uniform
terms. Accordingly, the terms of individual Award Agreements may vary.

(b)Separation from Service. Subject to the express provisions of the Plan, the
Committee shall specify before, at, or after the time of grant of an Award the
provisions governing the effect(s) upon an Award of a Participant’s Separation
from Service.

(c)Rights of a Shareholder. A Participant shall have no rights as a shareholder
with respect to shares of Common Stock covered by an Award (including voting
rights) until





9

 

--------------------------------------------------------------------------------

 

 



the date the Participant becomes the holder of record of such shares of Common
Stock. No adjustment shall be made for dividends or other rights for which the
record date is prior to such date, except as provided in Section 10(b) or
Section 15 of this Plan or as otherwise provided by the Committee.

8.Options

(a)Grant, Term and Price. The grant, issuance, retention, vesting and/or
settlement of any Option shall occur at such time and be subject to such terms
and conditions as determined by the Committee or under criteria established by
the Committee, which may include conditions based on continued employment,
passage of time, attainment of age and/or service requirements, and/or
satisfaction of performance conditions in accordance with Section 12 of the
Plan. The term of an Option shall in no event be greater than ten years;
provided, however, the term of an Option (other than an Incentive Stock Option)
shall be automatically extended if, at the time of its scheduled expiration, the
Participant holding such Option is prohibited by law or the Company’s insider
trading policy from exercising the Option, which extension shall expire on the
thirtieth (30th) day following the date such prohibition no longer applies. The
Committee will establish the price at which Common Stock may be purchased upon
exercise of an Option, which, in no event will be less than the Fair Market
Value of such shares on the date of grant; provided, however, that the exercise
price per share of Common Stock with respect to an Option that is granted as a
Substitute Award may be less than the Fair Market Value of the shares of Common
Stock on the date such Option is granted if such exercise price is based on a
formula set forth in the terms of the options held by such optionees or in the
terms of the agreement providing for such merger or other acquisition that
satisfies the requirements of (i) Section 409A of the Code, if such  options
held by such optionees are not intended to qualify as “incentive stock options”
within the meaning of Section 422 of the Code, and (ii) Section 424(a) of the
Code, if such options held by such optionees are intended to qualify as
"incentive stock options" within the meaning of Section 422 of the Code. The
exercise price of any Option may be paid in cash or such other method as
determined by the Committee, including an irrevocable commitment by a broker to
pay over such amount from a sale of the Shares issuable under an Option, the
delivery of previously owned shares of Common Stock or withholding of shares of
Common Stock deliverable upon exercise.

(b)No Repricing without Shareholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 15), at any time
when the exercise price of an Option is above the Fair Market Value of a share
of Common Stock, the Committee shall not, without shareholder approval, reduce
the exercise price of such Option and shall not exchange such Option for a new
Award with a lower (or no) exercise price or for cash.   

(c)No Reload Grants. Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Common Stock to the Company in payment of the exercise price and/or tax
withholding obligation under any other employee stock option.

(d)Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 8, in the case of the grant of an Option intending to qualify as an
Incentive Stock





10

 

--------------------------------------------------------------------------------

 

 



Option, if the Participant owns stock possessing more than 10 percent of the
combined voting power of all classes of stock of the Company (a “10%
Shareholder”), the exercise price of such Option must be at least 110 percent of
the Fair Market Value of the shares of Common Stock on the date of grant and the
Option must expire within a period of not more than five (5) years from the date
of grant. Notwithstanding anything in this Section 8 to the contrary, options
designated as Incentive Stock Options shall not be eligible for treatment under
the Code as Incentive Stock Options (and will be deemed to be Nonqualified Stock
Options) to the extent that either (a) the aggregate Fair Market Value of shares
of Common Stock (determined as of the time of grant) with respect to which such
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (b) such Options otherwise remain exercisable but are not exercised within
three (3) months (or such other period of time provided in Section 422 of the
Code) of separation of service (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder).

(e)No Shareholder Rights. Participants shall have no voting rights and will have
no rights to receive dividends or Dividend Equivalents in respect of an Option
or any shares of Common Stock subject to an Option until the Participant has
become the holder of record of such shares.

9.Stock Appreciation Rights

(a)General Terms. The grant, issuance, retention, vesting and/or settlement of
any Stock Appreciation Right shall occur at such time and be subject to such
terms and conditions as determined by the Committee or under criteria
established by the Committee, which may include conditions based on continued
employment, passage of time, attainment of age and/or service requirements,
and/or satisfaction of performance conditions in accordance with Section 12 of
the Plan. Stock Appreciation Rights may be granted to Participants from time to
time either in tandem with or as a component of Options granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”).
Upon exercise of a tandem SAR as to some or all of the shares covered by the
grant, the related Option shall be canceled automatically to the extent of the
number of shares covered by such exercise. Conversely, if the related Option is
exercised as to some or all of the shares covered by the grant, the related
tandem SAR, if any, shall be canceled automatically to the extent of the number
of shares covered by the Option exercise. Any Stock Appreciation Right granted
in tandem with an Option may be granted at the same time such Option is granted
or at any time thereafter before exercise or expiration of such Option, provided
that the Fair Market Value of Common Stock on the date of the SAR's grant is not
greater than the exercise price of the related Option. All freestanding SARs
shall be granted subject to the same terms and conditions applicable to Options
as set forth in Section 8 and all tandem SARs shall have the same exercise price
as the Option to which they relate. Subject to the provisions of Section 8 and
the immediately preceding sentence, the Committee may impose such other
conditions or restrictions on any Stock Appreciation Right as it shall deem
appropriate. Stock Appreciation Rights may be settled in Common Stock, cash,
Retention Shares or a





11

 

--------------------------------------------------------------------------------

 

 



combination thereof, as determined by the Committee and set forth in the
applicable Award Agreement.

(b)No Repricing without Shareholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 15), at any time
when the exercise price of a Stock Appreciation Right is above the Fair Market
Value of a share of Common Stock, the Committee shall not, without shareholder
approval, reduce the exercise price of such Stock Appreciation Right and shall
not exchange such Stock Appreciation Right for a new Award with a lower (or no)
exercise price or for cash.

(c)No Shareholder Rights. Participants shall have no voting rights and will have
no rights to receive dividends or Dividend Equivalents in respect of an Award of
Stock Appreciation Rights or any shares of Common Stock subject to an Award of
Stock Appreciation Rights until the Participant has become the holder of record
of such shares.

10.Retention Share and Stock Unit Awards

(a)Vesting and Performance Criteria. The grant, issuance, retention, vesting
and/or settlement of any Retention Share or Stock Unit Award shall occur at such
time and be subject to such terms and conditions as determined by the Committee
or under criteria established by the Committee, which may include conditions
based on continued employment, passage of time, attainment of age and/or service
requirements, and /or satisfaction of performance conditions in accordance with
Section 12 of the Plan. In addition, the Committee shall have the right to grant
Retention Share or Stock Unit Awards as the form of payment for grants or rights
earned or due under other shareholder-approved compensation plans or
arrangements of the Company. The grant, issuance, retention, vesting and/or
settlement of any Retention Share or Stock Unit Award that is based on
performance criteria and level of achievement versus such criteria will be
subject to a performance period of not less than twelve months, and any
Retention Share or Stock Unit Award the vesting and/or settlement of which is
based solely upon continued employment and/or the passage of time may not vest
or be settled in full prior to the twelfth month following its date of grant,
except that (i) the Committee may provide for the satisfaction and/or lapse of
all conditions under any such Award in the event of the Participant’s death,
disability or attainment of retirement status or to the extent provided in
Section 15(c) in connection with a Change in Control, (ii) the Committee may
provide that any such restriction or limitation will not apply in the case of a
Retention Share or Stock Unit Award that is issued in payment or settlement of
compensation that has been earned by the Participant.  Notwithstanding the
forgoing, up to 5% of the aggregate number of shares of Common Stock authorized
for issuance under this Plan (as described in Section 5(a)) may be issued
pursuant to Retention Share or Stock Unit awards subject to any, or no, vesting
conditions, as the Committee determines appropriate, without regard to any
vesting conditions described in this Section 10(a).

(b)Dividends and Distributions. Participants in whose name Retention Shares are
granted shall be entitled to receive all dividends and other distributions paid
with respect to those shares of Common Stock, unless determined otherwise by the
Committee. The Committee will determine whether any such dividends or
distributions will be automatically reinvested in additional Retention Shares
and/or subject to the same restrictions on transferability as the Retention
Shares with respect to which they were





12

 

--------------------------------------------------------------------------------

 

 



distributed or whether such dividends or distributions will be paid in cash.
Unless otherwise provided in the Award Agreement, during the period prior to
shares being issued in the name of a Participant under any Stock Unit, the
Company shall pay or accrue Dividend Equivalents on each date dividends on
Common Stock are paid, subject to such conditions as the Committee may deem
appropriate. The time and form of any such payment of Dividend Equivalents shall
be specified in the Award Agreement. Notwithstanding anything herein to the
contrary, in no event will dividends or Dividend Equivalents be paid during the
performance period with respect to unearned Awards of Retention Shares or Stock
Units that are subject to performance-based vesting criteria. Dividends or
Dividend Equivalents accrued on such shares shall become payable no earlier than
the date the performance-based vesting criteria have been achieved and the
underlying shares or Stock Units have been earned.

11.Incentive Bonuses

(a)Performance Criteria. The Committee shall establish the performance criteria
and level of achievement versus these criteria that shall determine the amount
payable under an Incentive Bonus, which may include a target, threshold and/or
maximum amount payable and any formula for determining such, and which criteria
may be based on performance conditions in accordance with Section 12 of the
Plan. The Committee may specify the percentage of the target Incentive Bonus
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding anything to the
contrary herein, the performance criteria for any portion of an Incentive Bonus
that is intended by the Committee to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code shall be a
measure based on one or more Qualifying Performance Criteria (as defined in
Section 12(b)) selected by the Committee and specified at the time the Incentive
Bonus is granted.

(b)Timing and Form of Payment. The Committee shall determine the timing of
payment of any Incentive Bonus. Payment of the amount due under an Incentive
Bonus may be made in cash or in Common Stock, as determined by the Committee.

(c)Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals and subject to Section 12(c) of this Plan, the amount paid under an
Incentive Bonus on account of either financial performance or personal
performance evaluations may be adjusted by the Committee on the basis of such
further considerations as the Committee shall determine.

12.Qualifying Performance-Based Compensation

(a)General. The Committee may establish performance criteria and level of
achievement versus such criteria that shall determine the number of shares of
Common Stock to be granted, retained, vested, issued or issuable under or in
settlement of or the amount payable pursuant to an Award, which criteria may be
based on Qualifying Performance Criteria or other standards of financial
performance and/or personal performance evaluations. In addition, the Committee
may specify that an Award or a portion of an Award is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code, provided that the performance criteria for such Award or portion of an
Award that is intended by the Committee to satisfy the





13

 

--------------------------------------------------------------------------------

 

 



requirements for “performance-based compensation” under Section 162(m) of the
Code shall be a measure based on one or more Qualifying Performance Criteria
selected by the Committee and specified at the time the Award is granted.

(b)Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, or derivations of such performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee: (i) cash flow (before or
after dividends), (ii) earnings per share (including earnings before interest,
taxes, depreciation and amortization), (iii) stock price, (iv) return on equity,
(v) total shareholder return, (vi) return on capital (including return on total
capital or return on invested capital), (vii) return on assets or net assets,
(viii) market capitalization, (ix) total enterprise value (market capitalization
plus debt), (x) economic value added, (xi) debt leverage (debt to capital),
(xii) revenue, (xiii) income or net income, (xiv) operating income, (xv)
operating profit or net operating profit, (xvi) operating margin or profit
margin, (xvii) return on operating revenue, (xviii) cash from operations, (xix)
operating ratio, (xx) commodity or operating revenue, (xxi) market share, (xxii)
customer service index, (xxiii) service delivery index, (xxiv) productivity and
(xxv) safety. To the extent consistent with Section 162(m) of the Code, the
Committee may provide, at the time an Award is granted or at any time during the
first 90 days of the applicable performance period (or prior to the expiration
of 25% of the performance period if the performance period less than one year,
or at such later time if permitted pursuant to Section 162(m)), that any
evaluation of performance under a Qualifying Performance Criteria shall include
or exclude any of the following events that occurs during the applicable
performance period: (A) the effects of charges for restructurings, discontinued
operations, extraordinary items, (B) items of gain, loss or expense determined
to be extraordinary or unusual in nature or related to the disposal of a segment
of a business or related to a change in accounting principle, (C) the cumulative
effect of accounting change, (D) asset write-downs, (E) litigation, claims,
judgments, settlements or loss contingencies, (F) the effect of changes in tax
law, accounting principles or other such laws or provisions affecting reported
results, (G) accruals for reorganization and restructuring programs and
(H) accruals of any amounts for payment under this Plan or any other
compensation arrangement maintained by the Company.

(c)Discretionary Adjustments and Limits. Subject to the limits imposed under
Section 162(m) of the Code for Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
performance goals, the number of shares of Common Stock granted, issued,
retainable and/or vested under or the amount paid under an Award may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Committee on the basis of such further considerations as the Committee in its
sole discretion shall determine.

(d)Certification. The Committee shall certify the extent to which any Qualifying
Performance Criteria has been satisfied, and the amount payable as a result
thereof, prior





14

 

--------------------------------------------------------------------------------

 

 



to payment, settlement or vesting of any Award that is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Code.

13.Deferral of Payment

The Committee may, in an Award Agreement or otherwise, provide for the deferred
delivery of Common Stock or cash upon settlement, vesting or other events with
respect to Stock Units, or in payment or satisfaction of an Incentive Bonus.  If
a Participant has elected to defer payment or settlement of an Award, then the
Award will (provided that all vesting and other conditions have been satisfied)
be paid in accordance with the Participant’s deferral consistent with the terms
of the Deferred Compensation Plan of the Company.  Notwithstanding anything
herein to the contrary, in no event will any election to defer the delivery of
Common Stock or any other payment with respect to any Award be allowed if the
Committee determines, in its sole discretion, that the deferral would result in
the imposition of the additional tax under Section 409A(a)(1)(B) of the Code. No
Award shall provide for deferral of compensation that does not comply with
Section 409A of the Code. The Company, the Board and the Committee shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Board or the Committee.

14.Conditions and Restrictions Upon Securities Subject to Awards

The Committee may provide that the Common Stock issued upon exercise of an
Option or Stock Appreciation Right or otherwise subject to or issued under an
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the exercise
of such Option or Stock Appreciation Right or the grant, vesting or settlement
of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Common Stock issued upon exercise, vesting or settlement of such Award
(including the actual or constructive surrender of Common Stock already owned by
the Participant) or payment of taxes arising in connection with an Award.
Without limiting the foregoing, such restrictions may address the timing and
manner of any resales by the Participant or other subsequent transfers by the
Participant of any shares of Common Stock issued under an Award, including
without limitation (i) restrictions under an insider trading policy or pursuant
to applicable law, (ii) restrictions designed to delay and/or coordinate the
timing and manner of sales by the Participant and holders of other Company
equity compensation arrangements, (iii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers and (iv) provisions
requiring Common Stock be sold on the open market or to the Company in order to
satisfy tax withholding or other obligations.

15.Adjustment of and Changes in the Stock

(a)The number and kind of shares of Common Stock available for issuance under
this Plan (including under any Awards then outstanding), and the number and kind
of shares of Common Stock subject to the limits set forth in Section 5 of this
Plan, shall be equitably adjusted by the Committee to reflect any
reorganization, reclassification, combination of shares, stock split, reverse
stock split, spin-off, dividend or distribution of





15

 

--------------------------------------------------------------------------------

 

 



securities, property or cash (other than regular, quarterly cash dividends), or
any other event or transaction that affects the number or kind of shares of
Common Stock outstanding. Such adjustment may be designed to comply with
Section 424 of the Code or may be designed to treat the shares of Common Stock
available under the Plan and subject to Awards as if they were all outstanding
on the record date for such event or transaction or to increase the number of
such shares of Common Stock to reflect a deemed reinvestment in shares of Common
Stock of the amount distributed to the Company’s securityholders. The terms of
any outstanding Award shall also be equitably adjusted by the Committee as to
price, number or kind of shares of Common Stock subject to such Award, vesting,
and other terms to reflect the foregoing events, which adjustments need not be
uniform as between different Awards or different types of Awards. No fractional
shares of Common Stock shall be issued pursuant to such an adjustment.

(b)In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock, or any stock or other securities into which
such Common Stock shall have been changed, or for which it shall have been
exchanged, by reason of a Change in Control, other merger, consolidation or
otherwise, then the Committee shall determine the appropriate and equitable
adjustment to be effected, which adjustments need not be uniform between
different Awards or different types of Awards. In addition, in the event of such
change described in this paragraph, the Committee may accelerate the time or
times at which any Award may be exercised, consistent with and as otherwise
permitted under Section 409A of the Code, and may provide for cancellation of
such accelerated Awards that are not exercised within a time prescribed by the
Committee in its sole discretion.

(c)Unless otherwise expressly provided for in the Award Agreement or another
contract, including an employment agreement, or under the terms of a transaction
constituting a Change in Control, the following shall occur upon a Participant’s
involuntary termination of employment within twenty-four (24) months following a
Change in Control, provided that such termination does not result from the
Participant’s termination for disability, cause or gross misconduct: (i) in the
case of an Option or Stock Appreciation Right, the Participant shall have the
ability to exercise such Option or Stock Appreciation Right, including any
portion of the Option or Stock Appreciation Right not previously exercisable,
and the Option or Stock Appreciation Right shall remain exercisable for a period
of three (3) years following such termination, but in no event after the
expiration of such Option or Stock Appreciation Right, (ii) in the case of an
Award subject to performance conditions in accordance with Section 12 of the
Plan, the Participant shall have the right to receive a payment based on
performance through a date determined by the Committee prior to the Change in
Control (unless such performance cannot be determined, in which case the
Participant shall have the right to receive a payment equal to the target amount
payable), and (iii) in the case of outstanding Retention Shares and/or Stock
Units, all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse. Notwithstanding anything herein to the contrary, in the event
of a Change in Control in which the acquiring or surviving company in the
transaction does not assume or continue outstanding Awards upon the Change in
Control, immediately prior to the Change in Control, all Awards that are not
assumed or continued shall be





16

 

--------------------------------------------------------------------------------

 

 



treated as follows effective immediately prior to the Change in Control: (A) in
the case of an Option or Stock Appreciation Right, the Participant shall have
the ability to exercise such Option or Stock Appreciation Right, including any
portion of the Option or Stock Appreciation Right not previously exercisable
(provided, that any Option or Stock Appreciation Right for which the exercise
price is less than the consideration per Share payable to shareholders of the
Company in such Change in Control may be cancelled upon the consummation of the
Change in Control without payment of any additional consideration), (B) in the
case of an Award subject to performance conditions in accordance with Section 12
of the Plan, the Participant shall have the right to receive a payment based on
performance through a date determined by the Committee prior to the Change in
Control (unless such performance cannot be determined, in which case the
Participant shall have the right to receive a payment equal to the target amount
payable), and (C) in the case of outstanding Retention Shares and/or Stock
Units, all conditions to the grant, issuance, retention, vesting or
transferability of, or any other restrictions applicable to, such Award shall
immediately lapse.  In no event shall any action be taken pursuant to this
Section 15(c) that would change the payment or settlement date of an Award in a
manner that would result in the imposition of any additional taxes or penalties
pursuant to Section 409A of the Code.

(d)The Company shall notify Participants holding Awards subject to any
adjustments pursuant to this Section 15 of such adjustment, but (whether or not
notice is given) such adjustment shall be effective and binding for all purposes
of the Plan.

(e)Notwithstanding anything in this Section 15 to the contrary, an adjustment to
an Option or Stock Appreciation Right under this Section 15 shall be made in a
manner that will not result in the grant of a new Option or Stock Appreciation
Right under Section 409A of the Code.

16.Transferability

Each Award may not be sold, transferred for value, pledged, assigned, or
otherwise alienated or hypothecated by a Participant other than by will or the
laws of descent and distribution, and each Option or Stock Appreciation Right
shall be exercisable only by the Participant during his or her
lifetime.  Notwithstanding the foregoing, outstanding Options may be exercised
following the Participant’s death by the Participant’s beneficiaries or as
permitted by the Committee.

17.Compliance with Laws and Regulations

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver shares
of Common Stock under such Awards, shall be subject to all applicable foreign,
federal, state and local laws, rules and regulations, stock exchange rules and
regulations, and to such approvals by any governmental or regulatory agency as
may be required. The Company shall not be required to register in a
Participant’s name or deliver Common Stock prior to the completion of any
registration or qualification of such shares under any foreign, federal, state
or local law or any ruling or regulation of any government body which the
Committee shall determine to be necessary or advisable. To the extent the
Company is unable to or the Committee deems it infeasible to obtain authority
from any regulatory





17

 

--------------------------------------------------------------------------------

 

 



body having jurisdiction, which authority is deemed by the Company’s counsel to
be necessary to the lawful issuance and sale of any shares of Common Stock
hereunder, the Company and its Subsidiaries shall be relieved of any liability
with respect to the failure to issue or sell such shares of Common Stock as to
which such requisite authority shall not have been obtained. No Option shall be
exercisable and no Common Stock shall be issued and/or transferable under any
other Award unless a registration statement with respect to the Common Stock
underlying such Option is effective and current or the Company has determined
that such registration is unnecessary.

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Committee may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Committee may also impose
conditions on the grant, issuance, exercise, vesting, settlement or retention of
Awards in order to comply with such foreign law and/or to minimize the Company’s
obligations with respect to tax equalization for Participants employed outside
their home country.

18.Withholding

To the extent required by applicable federal, state, local or foreign law, the
Committee may and/or a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise with
respect to any Award, or the issuance or sale of any shares of Common Stock. The
Company shall not be required to recognize any Participant rights under an
Award, to issue shares of Common Stock or to recognize the disposition of such
shares of Common Stock until such obligations are satisfied. To the extent
permitted or required by the Committee, these obligations may or shall be
satisfied by the Company withholding cash from any compensation otherwise
payable to or for the benefit of a Participant, the Company withholding a
portion of the shares of Common Stock that otherwise would be issued to a
Participant under such Award or any other award held by the Participant or by
the Participant tendering to the Company cash or, if allowed by the Committee,
shares of Common Stock.

19.Amendment of the Plan or Awards

The Board may amend, alter or discontinue this Plan and the Committee may amend,
or alter any agreement or other document evidencing an Award made under this
Plan but, except as provided pursuant to the provisions of Section 15, no such
amendment shall, without the approval of the shareholders of the Company:

(a)increase the maximum number of shares of Common Stock for which Awards may be
granted under this Plan;

(b)reduce the price at which Options may be granted below the price provided for
in Section 8(a);

(c)reduce the exercise price of outstanding Options or SARs as described in 8(b)
and 9(b);





18

 

--------------------------------------------------------------------------------

 

 



(d)extend the term of this Plan;

(e)change the class of persons eligible to be Participants;

(f)increase the individual maximum limits in Section 5(c); or

(g)otherwise amend the Plan in any manner requiring shareholder approval by law
or the rules of any stock exchange or market or quotation system on which the
Common Stock is traded, listed or quoted.

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Committee determines in its sole discretion and prior to the date of any Change
in Control that such amendment or alteration either (i) is required or advisable
in order for the Company, the Plan or the Award to satisfy any law or regulation
or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately compensated.

20.No Liability of Company

The Company, any Subsidiary or Affiliate which is in existence or hereafter
comes into existence, the Board and the Committee shall not be liable to a
Participant or any other person as to: (a) the non-issuance or sale of shares of
Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares of Common
Stock hereunder; and (b) any tax consequence expected, but not realized, by any
Participant or other person due to the receipt, exercise or settlement of any
Award granted hereunder.

21.Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the shareholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Committee to adopt such other
incentive arrangements as either may deem desirable, including without
limitation, the granting of retention shares or stock options otherwise than
under this Plan or an arrangement not intended to qualify under Code
Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.

22.Governing Law

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the State of Utah and applicable
federal law. Any reference in this Plan or in the agreement or other document
evidencing any Awards to a provision of law or to a rule or regulation shall be
deemed to include any successor law, rule or regulation of similar effect or
applicability.





19

 

--------------------------------------------------------------------------------

 

 



23.No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its Affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, any Subsidiary and/or its Affiliates. Subject to Sections 4 and 19,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its Affiliates.

24.Forfeiture Upon Termination of Employment

Except as otherwise provided by the Committee in the Award Agreement, Awards may
be forfeited if the Participant terminates his or her employment with the
Company, a Subsidiary or an Affiliate for any reason.

25.Clawback and Recoupment

Awards granted under this Plan are subject to recoupment, including in
connection with a financial restatement or any detrimental conduct, pursuant to
and in accordance with the Company’s Policy for Recoupment of Incentive
Compensation, as amended from time to time, and pursuant to any other policy the
Company may adopt pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law.  No recovery of compensation under such
a clawback policy shall be treated as an event giving rise to a right to
terminate employment for “good reason” or “constructive termination” (or any
similar term) under any agreement with the Company.

26.Specified Employee Delay

To the extent any payment under this Plan is considered deferred compensation
subject to the restrictions contained in Section 409A of the Code, such payment
may not be made to a specified employee (as determined in accordance with a
uniform policy adopted by the Company with respect to all arrangements subject
to Section 409A of the Code) upon Separation from Service before the date that
is six months after the specified employee’s Separation form Service (or, if
earlier, the specified employee’s death). Any payment that would otherwise be
made during this period of delay shall be accumulated and paid on the sixth
month plus one day following the specified employee’s Separation from Service
(or, if earlier, as soon as administratively practicable after the specified
employee’s death).

27.No Liability of Committee Members

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on his behalf in his capacity as
a member of the Committee nor for any mistake of judgment made in good faith,
and the Company shall indemnify and hold harmless each member of the Committee
and each other employee,





20

 

--------------------------------------------------------------------------------

 

 



officer or director of the Company to whom any duty or power relating to the
administration or interpretation of the Plan may be allocated or delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim) arising out of any act or omission to act in
connection with the Plan unless arising out of such person’s own fraud or
willful bad faith; provided, however, that approval of the Board shall be
required for the payment of any amount in settlement of a claim against any such
person.  The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or By-laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.    

28.Severability

If any provision of the Plan or any Award is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Person or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction,
Person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.

29.Unfunded Plan

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Committee or the Company chooses to set aside funds in a trust or otherwise for
the payment of Awards under the Plan, such funds shall at all times be subject
to the claims of the creditors of the Company in the event of its bankruptcy or
insolvency.

﻿



21

 

--------------------------------------------------------------------------------